Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2009/0071177 A1 to Unezaki et al. in view of US Patent No. 8,033,123 B2 to Kasahara et al. and US Patent No. 7,350,367 B2 to Matsiev et al.

    PNG
    media_image1.png
    578
    581
    media_image1.png
    Greyscale


an outdoor heat exchanger (12) disposed in an outdoor unit (1); 
an indoor heat exchanger (6) disposed in an indoor unit (2); 
a refrigerant pipe including a refrigerant configured to connect the outdoor heat exchanger and the indoor heat exchanger (gas pipe 7 and liquid pipe 5); and 
a refrigerant ratio adjustor (first and second expansion valves 8 and 11) configured to adjust a ratio between a liquid phase of the refrigerant and a gaseous phase of the refrigerant passing through the refrigerant pipe (as described in ¶ 44).
Unezaki does not teach the ratio adjustors being controlled in heating and cooling operations (particularly, the adjustor corresponding to the heat exchanger acting as an evaporator) to control an evaporating pressure in order maintain a target degree of superheat in the evaporating heat exchanger.  Kasahara teaches in col. 17, lines 8-30, an operation of expansion valves (41 and 51) corresponding to evaporators (42 and 52, respectively) in cooperation with the compressor of the system to maintain as constant both a superheat degree of each evaporator and an evaporation pressure in each evaporator.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Unezaki with the valve-control of superheat and evaporation pressure taught by Kasahara in order to ensure that a proper degree of superheat is consistently achieved in order to provide effective and reliable operation of the evaporators of the system of Unezaki regardless of whether a heating or cooling operation is performed.


Unezaki teaches limitations from claim 2 in fig. 1, shown above, the air conditioner of claim 1, wherein the refrigerant ratio adjustors (first and second expansion valves 8 and 11) are sequentially disposed in the refrigerant pipe (7) and configured to decompress a refrigerant flowing from the outdoor heat exchanger (12) and the indoor heat exchanger (6) to the other in stages (as taught in ¶ 43-44). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Unezaki, Kasahara, and Matsiev as applied to claims 1 and 2 above, and further in view of US Publication No. 2015/0362238 A1 to Tanaka et al.

.

    PNG
    media_image2.png
    621
    539
    media_image2.png
    Greyscale

s 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Unezaki, Kasahara, Matsiev, and Tanaka as applied to claim 3 above, and further in view of US Publication No. 2009/0000321 A1 to Hall.

Regarding claims 4, Unezaki teaches a refrigeration cycle system having an outdoor unit, an indoor unit and a plurality of expansion valves disposed therebetween.  Unezaki does not teach the system including a bypass line for bypassing the outdoor heat exchanger and an opening-closing valve for the bypass pipe as taught in claim 4.  Hall teaches in ¶ 16 and 28, a refrigerant cycle device having a condenser (14) bypassed by a conduit (39) having a valve 52 for “selectively opening and closing” the bypass conduit (39) for providing hot gas to defrost the evaporator (16) of the system.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Unezaki with the bypass arrangement of Hall in order to provide defrosting to the evaporator of the system to ensure effective, reliable operations through removal of frost buildups which can inhibit operation.

Unezaki teaches limitations from claim 5 in fig. 1, shown above, the air conditioner of claim 4, further comprising: 
a compressor (3) disposed upstream of the outdoor heat exchanger (12) and configured to compress the refrigerant during the cooling operation; and a controller (15). 
Unezaki does not teach the controller being configured to control the opening-closing valve in response to a gas pressure of the indoor heat exchanger.  Hall teaches in ¶ 16 and 28, a refrigerant cycle device having a condenser (14) bypassed by a conduit 

Regarding claim 6, refer to the above rejection of claim 4, noting that, in a heating mode, the indoor heat exchanger of Unezaki is the condenser, taught to be bypassed by Hall for defrosting the evaporator, that is, the outdoor heat exchanger of Unezaki. 

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Unezaki, Kasahara, and Matsiev and of US Publication No. 2014/0109605 A1 to Qu et al.

Unezaki teaches limitations from claim 7 in fig. 1, shown above, an air conditioner comprising: 
a main refrigerant circuit (formed of gas pipe 5 and liquid pipe 7 and the components arranged thereon) that includes a compressor (3), an indoor heat exchanger (6), a first decompression valve (11), a second decompression valve (8), a third decompression valve (14), and an outdoor heat exchanger (12) connected, respectively; 

[the system] configured to allow the third decompression valve (14) to be connected in parallel to the second decompression valve (8) (when refrigerant flows from the outdoor unit 1 and toward the indoor unit 2).

    PNG
    media_image3.png
    368
    537
    media_image3.png
    Greyscale

Unezaki does not teach the ratio adjustors being controlled in heating and cooling operations (particularly, the adjustor corresponding to the heat exchanger acting as an evaporator) to control an evaporating pressure in order maintain a target degree of superheat in the evaporating heat exchanger.  Kasahara teaches in col. 17, lines 8-30, an operation of expansion valves (41 and 51) corresponding to evaporators (42 and 52, respectively) in cooperation with the compressor of the system to maintain as constant both a superheat degree of each evaporator and an evaporation pressure in each 
Unezaki further does not teach the controller determining a density of the refrigerant based on a temperature and pressure of the refrigerant between the two heat exchangers.  Matsiev teaches in col. 7, line 65-col. 8, line 25, a monitoring system for an environmental control system which includes a sensor (condition monitoring device) for obtaining data drawn to “temperature, pressure, flow rate, or combinations” of the refrigerant which are used to monitor the viscosity and density of the refrigerant which is used for controlling operations of the system, including operating an expansion valve.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Unezaki with the density monitoring by temperature and pressure taught by Matsiev in order to account for a broader range of variables in the control of the system of Unezaki in order to provide more efficient and effective operation by tailoring the system’s control more closely to instant operating conditions.
Regarding claims 7 and 8, Unezaki does not teach the system having a bypass pipe allowing parallel arrangement of the expansion valves as recited in claim 7 or the bypass extending from a point between the outdoor heat exchanger and the second decompression valve and a point more adjacent to the indoor heat exchanger than the injection circuit branch point as taught in claim 8.  Qu teaches in fig. 3, shown above, a 

Regarding claim 9, Unezaki does not teach the expansion valves being controlled based on a sensed outside air temperature.  Qu teaches in ¶ 24 and 26, a sensor 130 for sensing “a property (e.g., temperature and/or pressure) such as an ambient temperature (e.g., a temperature proximate the condenser)”, the sensor being connected to a control device (155) for controlling the valve 145 or the system as a whole.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Unezaki with the bypass passage of Qu to allow the operation of the system to be adjusted responsive to current operating conditions to reduce the incidence of mechanical failure and reduce the wear on parts by control of the pressure of refrigerant as described in ¶ 17.

    PNG
    media_image4.png
    474
    529
    media_image4.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Unezaki, Kasahara, Matsiev and Qu as applied to claim 7 above and further in view of US Patent No. 6,381,974 B1 to Hwang et al.
Unezaki teaches limitations from claim 10 in fig. 1, shown above, the air conditioner of claim 7, wherein: [the outdoor heat exchanger] includes inlet pipe extending toward the second decompression valve (8) (as shown in fig. 1). 
Unezaki does not teach the system having a distributor for distributing refrigerant to a plurality of pipes of the outdoor heat exchanger, the distributor having an inlet pipe and a plurality of outlet pipes connected to heat transfer pipes of the outdoor heat exchanger.  Hwang teaches in fig. 4, shown above, a heat pump air conditioning system having an outdoor heat exchanger (110) having an associated distributor (130) having an inlet pipe extending (downwards) toward an expansion valve (120) and a plurality of outlet pipes connecting to different refrigerant passages of the heat exchanger (110) (as shown .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Particularly, claim 11 teaches that the flow speed of refrigerant flowing form each outlet of the distributor is controlled to be equal to or greater than a threshold refrigerant flow speed based on the formula:
            
                U
                =
                
                    
                        {
                        g
                        *
                        d
                        x
                        *
                        
                            
                                
                                    
                                        ρ
                                    
                                    
                                        l
                                        i
                                        q
                                    
                                
                                -
                                
                                    
                                        ρ
                                    
                                    
                                        g
                                    
                                
                            
                            
                                
                                    
                                        ρ
                                    
                                    
                                        g
                                    
                                
                            
                        
                        }
                    
                    
                        0.5
                    
                
            
        
The prior art does not teach the control of distributor outlet flow rates based on such an equation and the subject matter of the claim is thus found to be allowable.

Claims 12-20 are allowed.
Particularly, independent claim 12 teaches a distribution flow path connecting a gas-liquid separator to a plurality of parallel expansion valves corresponding to respective evaporators and further teaches the distribution flow path being configured to distribute “at least a portion of a gaseous refrigerant and all of a liquid refrigerant in the gas-liquid separator to the plurality of expansion valves”.  US Patent No. 6,425,262 B1 to Pomme 
US Patent No. 5,036,680 to Fujiwara teaches a gas-liquid separator configured with two outlet passages for respectively providing both liquid and gaseous refrigerant to an evaporator, but does not teach this flow being distributed to a plurality of parallel passages or being provided to expansion valves, the flow of Fujiwara being provided directly into an evaporator such that the expansion valve of Fujiwara is upstream rather than downstream of the separator (col. 4, lines 27-38).
As such, the prior art is not found to teach or suggest the limitation of the combined gas and liquid distribution to expansion valves of claim 12 and this claim is thus found to be allowable.  Claims 13-20 are likewise found to be allowable over the prior art for their dependence on an allowed base claim.

Response to Arguments
Applicant's arguments filed 6 April 2020 have been fully considered but they are not persuasive. 

Applicant argues on pp. 12-15 of the reply that neither Unezaki nor Kasahara teaches the limitations added to the independent claims 1 and 7 in which the controller determines a density of the refrigerant based on temperature and pressure of the refrigerant and the density is adjusted by the controlled ratio adjuster.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In addition to the teachings of Matsiev, similar teachings regarding the determination of density and its use in control of expansion devices can be found in:
US Publication No. 2018/0023835 A1 to Ooura et al. teaches in ¶ 5 that there is known in the art a refrigerant flow meter including pressure and temperature sensors used in calculating the density of refrigerant controlling an expansion valve located adjacent to the sensors.
US Publication No. 2017/0028633 A1 to Suzuki et al. teaches in ¶ 19 a refrigeration cycle air conditioning system in which a “PT sensor 6” is disposed between a condenser 4 and an expansion valve 8 for sensing pressure and temperature of the refrigerant and that the opening degree of the expansion valve is calculated using a density value of the refrigerant based on the detected values of the sensor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        4 March 2021
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763